DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Xiyan Zhang on 02/21/2022.
The application has been amended as follows:
Claim 1 has been re-written in its entirety with the following phraseology:
A robot mechanism, comprising
a magnetic wheel drive part and a pitching yawing part,
wherein the magnetic wheel drive part comprises a worm and gear transmission mechanism and a magnetic wheel driving mechanism;
wherein the pitching yawing part comprises a pitching yawing mechanism;
wherein the worm and gear transmission mechanism comprises
a worm (2),
a plurality of turbines (3),
a first synchronous pulley (4),
a second synchronous pulley (8),

a first steering engine (9) and
a synchronous belt (23),
wherein the plurality of the turbines (3) are distributed around the worm (2),
wherein the first steering engine (9), the plum coupling (6), the worm (2), the plurality of turbines (3), the first synchronous pulley (4), the synchronous belt (23) and the second synchronous pulley (8) are connected, and
wherein a first bearing (1) is engaged to the worm (2);
wherein the magnetic wheel driving mechanism comprises:
first spur gears (7),
second spur gears (21) and
two magnetic wheels (22),
wherein the first spur gears (7) are connected to a combination formed by the second spur gears (21) and the two magnetic wheels (22);
wherein a second bearing (20) is engaged to the second spur gears (21) and the two magnetic wheels (22), and
wherein the two magnetic wheels (22) are arranged at both sides of the second spur gears (21);
wherein the pitching yawing mechanism comprises:
a pair of second steering engines (10),
third spur gears (18),
fourth spur gears (17),
fifth spur gears (16),

a plurality of second bevel gears (13) and
a joint (12),
wherein the second steering engines (10), the third spur gears (18), the fourth spur gears (17), the fifth spur gears (16), the first bevel gears (15), the second bevel gears (13), and the joint (12) are connected, respectively.
Claim 2: The words “engine (10) is” are changed to recite - - engines (10) are - -.

Drawings
The drawings are acceptable.

Response to Arguments
Applicant's arguments filed on 02/10/2022 are found to be persuasive.

Allowable Subject Matter
Claims 1-3 are allowed.
The reasons for indication of allowable subject matter contained in the 11/10/2021 Non-Final Rejection remain applicable and form the reasons for allowance here.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658